Name: COMMISSION REGULATION (EC) No 3257/93 of 26 November 1993 amending and extending Regulation (EEC) No 2227/93 imposing quantitative restrictions on imports of unwrought aluminium originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: political geography;  iron, steel and other metal industries;  international trade;  tariff policy;  political framework
 Date Published: nan

 No L 293/40 Official Journal of the European Communities 27. 11 . 93 COMMISSION REGULATION (EC) No 3257/93 of 26 November 1993 amending and extending Regulation (EEC) No 2227/93 imposing quantitative restrictions on imports of unwrought aluminium originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan , Turkmenistan, Ukraine, Uzbekistan , Estonia, Latvia and Lithuania the quantitative restrictions imposed by Regulation (EEC) No 2227/93 for a limited period by adjusting import levels ; Whereas the measures extended in this way will be abro ­ gated as soon as agreements between the Community and the non-member countries concerned are concluded and enter into force, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2227/93 is hereby replaced by the following : 'Article 1 From 1 December 1993 until 28 February 1994, imports into the Community of unwrought aluminium originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania falling within CN codes 7610 10 00 and 7601 20 10 shall be restricted to a global quota of 45 000 tonnes.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State-trading countries ('), as last amended by Regulation (EEC) No 848/92 (2), and in particular Articles 11 and 14 thereof, After consultations with the Committee set up by Regula ­ tion (EEC) No 1765/82 ; Whereas Commission Regulation (EEC) No 2227/93 (3) imposing quantitative restrictions on imports of unwrought aluminium originating in the abovementioned countries falling within CN codes 7601 10 00 and 7601 20 10, is due to expire on 30 November 1993 ; Whereas the Commission adopted such measures as a precaution and informed the non-member countries concerned of its intention to reach a negotiated solution to the problem of unwrought aluminium imports into the Community ; whereas negotiations are in progress with the main producing country, Russia ; whereas, as soon as the necessary conditions have been met, negotiations will begin with the other non-member countries and, in parti ­ cular, with Armenia, Azerbaijan and Tajikistan ; Whereas, however, owing to their complexity these nego ­ tiations may not be concluded before 30 November 1993 and as a result any agreements between the Community and the countries concerned could only enter into force and take effect after that date ; Whereas there is a risk that the expiry of the measures now in force may encourage operators to engage in specu ­ lative transactions likely not only to worsen the critical situation of the Community industry, described in Regu ­ lation (EEC) No 2227/93, but also to compromise or delay any equitable solution arising out of the current negotiations ; Whereas, under these circumstances, and since the condi ­ tions laid down by Article 11 of Regulation (EEC) No 1765/82 are fulfilled, there is reason to amend and extend Article 2 Article 4 of Regulation (EEC) No 2227/93 is hereby replaced by the following : Article 4 Articles 1 to 3 shall not apply to products which, at the time of Regulation (EEC) No 2227/93, were under way to the Community, provided that such products cannot be delivered to any other destination.' Article 3 In Article 5 of Regulation (EEC) No 2227/93, '30 November 1993 ' is replaced by '28 February 1994'. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1993 until 20 February 1994. (') OJ No L 195, 5. 7. 1982, p . 1 . (2) OJ No L 89, 4. 4. 1992, p . 1 . 0 OJ No L 198 , 7 . 8 . 1993, p . 21 . 27. 11 . 93 Official Journal of the European Communities No L 293/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1993 . For the Commission Antonio RUBERTI Member of the Commission